DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 7-12, claim limitations  “means for transmitting”, “means for first refracting”, “means for reflecting” and “means for second refracting” are recited. However, the specification of the present application fails to disclose and clearly define the corresponding structures to perform the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “means for transmitting”, “means for first refracting”, “means for reflecting” and “means for second refracting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification of the present application fails to clearly disclose and define the corresponding structures for the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0003442 A1), as best understood in light of 112(a) and 112(b) rejections, above.
Regarding claim 1, as best understood, Kim et al. teaches a method for transferring light from a light emitting diode (11; see at least figure 1 and paragraph [0036]), comprising: 

Regarding claim 2, as best understood, Kim et al. teach the method as recited in claim 1, wherein the second refracting further comprises collimating the first portion from the spherical concave surface into the air (see at least figure 4 where the light is refracted by surface 41 from the spherical concave surface (30) into the air).
Regarding claim 3, as best understood, Kim et al. teach the method as recited in claim 1, wherein the first refracting and the second refracting further comprise diffusing the first portion (see at least figures 1-4 and abstract of Kim et al. where the lens 10 is disposed and uniformly diffuses the light emitted by the LED (11)).
Regarding claim 4, as best understood, Kim et al. teach the method as recited in claim 1, further comprising: transmitting a second portion of the light through air at a plurality of angles less than the first angle relative to the central axis (see at least figure 1-4 where a portion of the light is transmitted through the air at different angles less than figure angle); third refracting the second portion at a planar surface (flat bottom surface 
Regarding claim 5, as best understood, Kim et al. teach the method as recited in claim 4, wherein the fourth refracting further comprises non- collimating the second portion from the spherical concave surface (30; see lens 10 in at least figure 4 where the portion of the surface 30 is concaved and a portion of the light L1 is emitted into the air) into the air.
Regarding claim 6, as best understood, Kim et al. teach the method as recited in claim 4, wherein the third refracting and the fourth refracting further comprise diffusing the second portion (see at least figure 4 where a portion of the light is refracted by portion 41 of the lens and see the abstract where the lens uniformly diffuses the light).
Regarding claim 7, as best understood, Kim et al. teach a system for transferring light from a light emitting diode (11; see at least figure 1), comprising: means (see 22 in at least figures 1 and 4) for transmitting a first portion of the light through air at a plurality of angles (see at least figure 1 and 4 where light is emitted at a plurality of angles) greater than a first angle relative to a central axis (12; see at least figure 1) around which a lens (10; see at least figure 1 and 4) is formed; 
means for first refracting the first portion at a sidewall surface (surface 21; see at least figure 4) parallel to and spaced from the central axis (12) into the lens (10); 

Regarding claim 8, as best understood, Kim et al. teach the system of claim 7, wherein the means for second refracting the reflected first portion from a spherical concave surface into the air further comprises: means for collimating the first portion from the spherical concave surface into the air (see at least figure 4 where the light is refracted by surface 41 from the spherical concave surface (30) into the air).
Regarding claim 9, as best understood, Kim et al. teach the system of claim 7, wherein: the means for first refracting the first portion further comprises: a first means for diffusing the first portion; and the means for second refracting the reflected first portion further comprises: a second means for diffusing the first reflected portion (see at least figures 1-4 and abstract of Kim et al. where the lens 10 is disposed and uniformly diffuses the light emitted by the LED (11)).
Regarding claim 10, as best understood, Kim et al. teach the system of claim 7, further comprising: means for transmitting a second portion of the light through air at a plurality of angles less than the first angle relative to the central axis (see at least figure 1-4 where a portion of the light is transmitted through the air at different angles less than figure angle); means for third refracting the second portion at a planar surface perpendicular to the central axis into the lens (flat bottom surface of 41; see at least figure 4); and means for fourth refracting the refracted second portion from the spherical 
	Regarding claim 11, as best understood, Kim et al. teach the system of claim 10, wherein the means for fourth refracting further comprises: means for non-collimating the second portion from the spherical concave surface into the air (30; see lens 10 in at least figure 4 where the portion of the surface 30 is concaved and a portion of the light L1 is emitted into the air).
Regarding claim 12, as best understood, Kim et al. teach the system of claim 10, wherein: the means for third refracting further comprises: third means for diffusing the second portion at the planar surface perpendicular to the central axis into the lens; and the means for fourth refracting further comprises: fourth means for diffusing the second portion from the spherical concave surface into the air (see at least figure 4 where a portion of the light is refracted by portion 41 of the lens and see the abstract where the lens uniformly diffuses the light).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 10,839,219 B2), Householder et al. (US 9,689,554 B1), Ha et al. (US 2016/0230954 A1), Ming et al. (US 2015/0362153 A1), and Wang et al (US 9,157,607 B2) teach light emitting diodes and lens structures that diffuse, reflect, and/or refract the emitting light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875 

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875